DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-35, 48, 52, 54-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 13, 14 recites "controlled by only two of the first jaw operating wire and the second jaw operating wire". It is unclear if the claim is reciting two first jaw operating wires and two second jaw operating wires or if the claim is reciting only the first jaw operating wire and the second jaw operating wire. For examination purposes, the first jaw operating wire and second jaw operating wire are interpreted as having two wires.

Claim 10-12, 15-22, 29-35 recite “a J11 pulley’, “a J21 pulley”, “a J13 pulley”, “a J14 pulley”, “a J14 pulley”, “a J15 pulley”, “a J21 pulley”, “a J22 pulley”, “a J23 pulley”, “a J24 pulley”, “a J25 pulley”. There are no clear definition in the art for the terms, J11, J12, J13, J14, J15, J21, J22, J23, J24 or J25 pulley. Based on applicants disclosure and figures, the J11, J12, J13, J14, J15, J21, J22, J23, J24, J25 pulleys are interpreted as a first set of pulleys comprising: 
Claim 55 recites “a YC1 wire” and “an AC1 wire”. There are no clear definition in the art for the terms, YC1 wire and AC1 wire. Based on applicants disclosure and figures, the YC1 wire, AC1 wire are interpreted as the yaw operating wire and actuation operating wire; respectively. 
Claim 48 recites “wherein the operating force transmitter comprises one or more differential members, the differential member comprises two or more input units, an output unit’. Claim 47 from which claim 48 depends previously recited “Wherein the operating force transmitter comprises a differential member comprising: two or more input units each receiving an input of an amount of rotation motion or translation motion; and an output unit outputting a single rotation motion or translation motion based on rotation motions or translation motions input to the two or more input units”. It is unclear if the “one or more differential members” of claim 48 are the same or a different structure than the “differential member” of claim 47.
Claim 52 recites the equation: 
    PNG
    media_image1.png
    24
    95
    media_image1.png
    Greyscale

The equation for determining C is unclear because of the +/- operation of the equation. Where the equation, C=A +/- B, results in a different value for C when values for A or B are input into the equation. Since C can result in a different value, the scope of the claim is unclear.
Claim 54 recites “the operating force transmitter comprises: a first jaw operating wire with the operator to transmit a rotation of the operator to the first jaw; and a second jaw operating wire connected with the operator to transmit a rotation of the operator to the second jaw”. Claim 1 from which claim 54 depends previously recited “the operating force transmitter 
Claim 57 recites “the operating force transmitter comprises: a first jaw operating wire with the operator to transmit a rotation of the operator to the first jaw; and a second jaw operating wire connected with the operator to transmit a rotation of the operator to the second jaw”. Claim 1 from which claim 57 depends previously recited “the operating force transmitter comprises: a first jaw operating wire with the operator to transmit a rotation of the operator to the first jaw; and a second jaw operating wire connected with the operator to transmit a rotation of the operator to the second jaw’. It is unclear if the first and second jaw operating wires are a separate structure than previously claimed or the same structure claimed in claim 1. For examination purposes, the first and second jaw operating wires are interpreted as the same components claimed in claim 1. 
Claims 23-24, 26 are rejected under 35 U.S.C. 112(b) based on dependency from claim 21.
Claims 25, 27, 28 are rejected under 35 U.S.C. 112(b) based on dependency from claim 10.
Claim 56 is rejected under 35 U.S.C. 112(b) based on dependency from claim 54.
Claims 58-60 are rejected under 35 U.S.C. 112(b) based on dependency from claim 57.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 36-51, 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US2006/0020287) in view of Peine et al (US2011/0112517) (“Peine”). 
Regarding claim 1, Lee discloses a surgical instrument comprising:
an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each 5other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]); 
an operator (12) controlling operations of the first and second jaws of the end tool; 
an operating force transmitter (wires 100 of the spacers 36) comprising a first jaw operating wire (any of the wires 100A-D) connected with the operator to transmit a rotation of the operator to the first jaw and a second jaw operating wire (any of the wires 100A-D) connected with the operator to transmit a rotation of the operator to the second jaw (Paragraph [0065]); and 
10a connector (20, 14) having one end portion coupled to the end tool and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), 
wherein an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 3a-3c), 
15wherein when the operator performs a yaw motion, the one or more jaws of the end tool rotate in substantially the same direction as the operator so as to perform a yaw motion (see Figs. 3a-3c), 

Lee is silent regarding wherein at least a portion of the operator is formed to extend toward the end tool. 
Peine teaches a surgical instrument having a control handle (operator) and a distal tool (end tool) that are coupled by a shaft (connector). The control handle controlling the distal tool by control cables and capable of moving in any direction (Paragraph [0041] of Peine). The control handle has a lever 22 (terminal free end) that extends toward the end tool and is connected to the handle portion 12 (connection end).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the operator of Lee for the operator of Peine since the operators are used for the same purpose of controlling an end tool to move in a desired direction and they would have yielded predictable results of a handle grip with an actuator for a use in a surgical operation. Wherein the modified invention would have the at least one free terminal end of the operator rotated in a predetermined direction relative to a direction parallel to the first direction (where the first direction is interpreted as any axis passing through the connector and parallel to the R direction as seen in Fig. 1 of Lee; where the predetermined direction is the R direction, see Fig. 1), all of the at least one jaw of the end tool, which is coupled to and rotated by the at least one terminal free end rotates in substantially the same direction with the predetermined direction of the at least one terminal free end of the operator relative to the direction parallel to the first direction (the entirety of the at least one jaw rotates in the R direction when the handle is rotated in that direction). Further the modified invention would 
202, Lee/Peine discloses the surgical instrument of claim 1, Lee discloses wherein when the operator is rotated, the end tool rotates in substantially the same direction as an operation direction of the operator (see Figs. 3a-3c).  
3, Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein a formation direction of the end tool at the one end portion of the connector (formation direction end tool is interpreted as the extension direction of the connector 106, see Fig. 1) and a formation direction of the operator (formation direction of the operator as taught by Peine is interpreted as the extension direction of the operator from its proximalmost end to distalmost end along the longitudinal axis, see Fig. 2 of Peine) at the other end 25portion of the connector are identical with respect to an extension axis (X axis) of the connector (see Fig. 1; Fig. 2 of Peine).  
4, Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein the operator is formed to extend away from a user gripping the surgical instrument (22 extends away from a user, see Fig. 2 of Peine).  
305, Lee/Peine discloses the surgical instrument of claim 1, the modified invention further discloses wherein the operator comprises one or more operating axes for controlling an operation of the end tool (may be moved in any direction, Paragraph [0041]) and one or more operating bars 140rotating around the one or more operating axes (handle 12 with lever 22, see Fig. 2 of Peine), and the one or more operating bars are formed closer to the end tool than the one or more operating axes (portion of lever 22 extends past at least one operating axis, see Fig. 1).  
6, Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein an end portion (23) of the operator is 5formed toward the end tool (see Fig. 2) such that an end portion of a finger of a user gripping the operator faces the end tool (See Fig. 2).  
7, Lee/Peine The surgical instrument of claim 1, the modified invention discloses wherein an operation of the first jaw operating wire and an operation of the second jaw operating wire are performed independently (movement of handle 12 and lever 22 of Peine are independent).  
8, Lee/Peine discloses the surgical instrument of claim 1, Lee discloses wherein a pitch motion, a yaw motion, and an actuation motion of the end tool are controlled only by two of the first jaw operating wire and the second jaw operating wire (interpreted as two wires 100A-D as the first jaw operating wires and two of the wires 100A-D as the second jaw operating wires Paragraph [0065]).  
159, Lee/Peine discloses The surgical instrument of claim 1, Lee discloses wherein the end tool further comprises an end tool control member (20) contacting at least a portion of the first jaw operating wire and the second jaw operating wire and coupled with the first jaw and the second jaw (see Fig. 20), and the first jaw and the second jaw rotate as the first jaw operating wire and the second jaw 20operating wire move along the end tool control member (see Fig. 20).  

36, Lee/Peine discloses the surgical instrument of claim 1, the modified invention discloses wherein the operator comprises: 
146a pitch operator (body of handle 12 of Peine) controlling a pitch motion of the end tool (movement of handle 12 is the same as end tool); 
a yaw operator (rotation knob 24 of Peine) controlling a yaw motion of the end tool; and 

37, Lee/Peine discloses the surgical instrument of claim 36, the modified invention further discloses wherein when the pitch operator rotates around a pitch operating axis, the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (Paragraph [0047] of Peine, see Figs. 3a-3c of Lee).  
1038, Lee/Peine discloses the surgical instrument of claim 36, the modified invention further discloses wherein when the yaw operator rotates around a yaw operating axis, the end tool rotates in the same direction as the yaw operator with respect to the yaw operating axis (Paragraph [0047] of Peine, see Figs. 3a-3c of Lee).  
39, Lee/Peine discloses the surgical instrument of claim 36, the modified invention discloses wherein when the actuation operator rotates 15around an actuation operating axis (rotate entire instrument about the long axis), the first jaw and the second jaw rotate in opposite directions (lever 22 is actuated to cause the jaws of the tool to rotate in opposite directions, Paragraph [0071] of Peine).  
40, Lee/Peine discloses the surgical instrument of claim 36, the modified invention discloses wherein when the pitch operator rotates around a pitch operating axis (rotate the entirety of the instrument around the pitch operating axis), the yaw operator and the actuation operator rotate along with the pitch operator.  
41, Lee/Peine discloses the surgical instrument of claim 36, the modified invention discloses wherein the connector is bent one or more times while connecting the end tool and a 
42, Lee/Peine discloses the surgical instrument of claim 36, the modified invention discloses wherein the yaw operator and the actuation 25operator are formed to rotate independently (rotation of knob 24, movement of handle 12 and lever 22 are all independent; where the substituted handle of Peine would act in the same manner).  
43, Lee/Peine discloses the surgical instrument of claim 42, the modified invention discloses wherein the operating force transmitter comprises a first differential member (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58) and a second differential member (another one of the wires 100 and one of the spacers 18, 34, 36, 56, 58) each comprising: 
two or more input units (two of the spacers 18, 34, 36, 56, 58) receiving an input of a rotation amount from the operator (Paragraph [0065]); and 
30an output unit (bendable member 20) outputting a single rotation amount based on the rotation amounts input to the two or more input units (the movement of the bendable member 20 is controlled by the wires 100A-D and the spacers 8, 34, 36, 56, 58, Paragraph [0065]), 
147wherein the yaw operator and the actuation operator are connected to the input units of the first differential member (the handle 12 and lever 22 are connected to the inputs for manipulation of the end tool and opening/closing of the jaws, Paragraph [0047] of Peine), and the first jaw operating wire is connected to the output unit of the first differential member (wires 100A-D are guided within slots of spacers 8, 34, 36, 56, 58), and  5the yaw operator and the actuation operator are connected to the input units of the second differential member (connected by being part of the instrument), and the second jaw operating wire is connected to the output 
44, Lee/Peine discloses the surgical instrument of claim 36, Peine further teaches wherein the actuation operator is formed on 10the yaw operator (see Fig. 2 of Peine) such that the actuation operator rotates along with the yaw operator when the yaw operator rotates (see Fig. 2 of Peine).  
45, Lee/Peine discloses the surgical instrument of claim 1, Peine further teaches wherein the operator comprises: 
a pitch operator (body of handle 12) controlling a pitch motion of the end tool (Paragraph [0047]); 
15a first jaw operator (portion of rotation knob 24) controlling a rotation motion of the first jaw (Paragraph [0047]); and 
a second jaw operator (portion of rotation knob 24) controlling a rotation motion of the second jaw (Paragraph [0047]).  
46, Lee/Peine discloses the surgical instrument of claim 45, Peine further teaches wherein when the first jaw operator rotates, the first jaw rotates in substantially the same direction 20as the first jaw operator (when the rotation knob 24 rotates the jaws rotate in the same direction, Paragraph [0047]), and when the second jaw operator rotates, the second jaw rotates in substantially the same direction as the second jaw operator (when the rotation knob 24 rotates the jaws rotate in the same direction, Paragraph [0047]).  
47, Lee/Peine discloses the surgical instrument of claim 1, Lee further discloses wherein the operating force transmitter 25comprises a differential member (wires 100 and spacers 18, 34, 36, 56, 58) comprising: 

48, Lee/Peine discloses the surgical instrument of claim 47, wherein 148the operating force transmitter comprises one or more differential members (one of the wires 100 and one of the spacers 18, 34, 36, 56, 58), the differential member comprises two or more input units (two or more of the wires 100A-D), an output unit (bendable member 20), and a differential control member (spacers 18) connecting the two or more input units and the output unit, a rotation motion or translation motion of at least a portion of the differential control 5member is generated by rotation motions or translation motions input to the two or more input units (Paragraph [0065]), and the output unit translates or rotates by a sum of or a difference between the rotation motions or translation motions input to the two or more input units (Paragraph [0065]), by the rotation motion or translation motion of at least a portion of the differential control member (Paragraph [0065]).  
49, Lee/Peine discloses the surgical instrument of claim 47, wherein the two or more input units rotate or translate independently (spacers 36 are spaced apart along the device and therefore the structures would rotate or translate independently, see Fig. 24).  
50, Lee/Peine discloses the surgical instrument of claim 47, Lee discloses wherein, in the differential member, when 15an amount of rotation motion or translation motion is input to only one of the two or more input units (Paragraph [0065]), the input rotation motion or translation motion is transmitted only to the output unit (Paragraph [0065]).  
51, Lee/Peine discloses the surgical instrument of claim 47, Lee discloses wherein when an amount of rotation motion or translation motion is input to each of the two or more input units (Paragraph [0065]), a sum of or a 20difference between the rotation motions or translation motions input to the two or more input units is output through the output unit (Paragraph [0065]).  
3053, Lee/Peine discloses the surgical instrument of claim 47, Lee further discloses wherein the rotation motions or translation motions input to the two or more input units do not interfere with each other (the rotation or translation motions input to the spacers 36 do not interfere since spacers 36 are spaced from each other, see Fig. 24).  

		Allowable Subject Matter
Claim 10-35, 52, 54-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and 35 U.S.C. 112(a) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771